 
Exhibit 10.11




-Unofficial Translation-


Employment Contract


Party A: Gulf Resources, Inc
Party B: Mr. Jiang Shitong
Date: 1 Apr 2008
Comply with the <Chinese Employment Law>, <Chinese Employment Contract Law> and
related regulation and law, both Party A and Party B agree to sign the contract
and will comply with the all the clauses listed in this contract.


1. Basic Information


(1)       Party A: Gulf Resources, Inc
Legal Representative: Yang Ming
(2)       Party B Jiang Shitong, Gender: Male
Type of Identity: Non Agricultural
ID: 370105196810303395
Start Working Date in Party A:  April 1, 2008
Home Address: Room 302 Unin8/3, No 82 Bohai Road, Shouguang City, Shandong
Province


2. Contract Term
(3) The contract has a fixed term duration.
The contract start being effective from April 1, 2008 and will be terminated on
the date of 31 Mar 2011.


3. Main Work and Working Location
(4) Party B agrees to fill in the position as Independent Director & Chairman of
the Audit Committee as needed by Party A.


(5) The working location is the Chinese real operation facility of Gulf
Resources.


(6) The working of Party B should lead Gulf moving to NASDAQ through following
US requirements.


4. Working hours and Holidays


(7) Party A will arrange a fixed working schedule of Party B. Party B will not
work over 8 hours per day, not over 40 hours a week. If the workload of Party B
over the stated time or have temporary work, Party A should obtain the permit
from related regulator.
 
 
 

--------------------------------------------------------------------------------

 

 
(8) The holidays issued for Party B will follow Chinese Public Holidays policy.


5. Compensation
(9) Party A will pay the annual compensation to Party B in March by cash, the
annual compensation is $10000.
6. Other Welfare
(10) Party A and B will participate in Chinese Society Insurance Program, Party
A will conduct the procedure for Party B and take certain obligation.


(11) If Party B is sick or Injured during the work, the expenses will following
the related policies by the government.


(12) If Party B encounters occupational desease or Injured during the work, the
expenses will following the related policies by the government.


7. Protection of Employment Terms and harm
(15) Due to the position requirement, Party A prepare the safety conduction and
provide safety goods to Party B complying with government policy and regulation.


(16)  Party B should comply with Party A’s safety employment policy and prevent
illegal action and accident to reduce occupation risks.


(17) Party A should enhance occupational desease management and establish
related policies.
8. The termination of Contract and redeem


(18) Party A and B terminate or renew the contract should comply with the
<Chinese Employment Contract Law>


(19) When the contract is terminated, Party A will provide a confirmation letter
to Party B and finish all the related leaving matters within 15 days.


(20) Party B should pass the working depending the contract requirement, if need
to be redeemed, should be done as working pass.


10. The conduction of disputant and others
(21) If there is disputant between two parties, can apply for intermediation to
Intermediation Commission; if can’t be resolved, can apply to arbitrate
commission.


(22) If there is any conflict to regulation or policies stated by Government and
Beijing local government, can be conducted complying with regulation.


(23) There are two copies of the contract, each Party hold one copy.


Party A(Signature)                          (signed by Ming Yang)
Party B(Signature)                   (signed by Jiang Shitong)


Legal Representative


Date: 31 Mar 2008
 